

 
EXHIBIT 10.10
 


Boardwalk Pipeline Partners, LP
Long-Term Incentive Plan


[FORM OF] Grant of Phantom Units
with DERs


 
Grantee:_______________________________      
 
Grant Date:______________________________,200 
 


 
1.
Grant of Phantom Units with DERs. Boardwalk Pipeline Partners, LP (the
“Partnership”) hereby grants to you ______ Phantom Units under the Boardwalk
Pipeline Partners Long-Term Incentive Plan (the “Plan”) on the terms and
conditions set forth herein. This grant of Phantom Units includes a tandem grant
of DERs with respect to each Phantom Unit. The Partnership shall establish a DER
bookkeeping account for you with respect to each Phantom Unit granted that shall
be credited with an amount equal to any cash distributions made by the
Partnership on a Common Unit during the period such Phantom Unit is outstanding.
In the event of any conflict between the terms of this Agreement and the Plan,
which is incorporated herein by reference as a part of this Agreement, the terms
of the Plan shall control. A copy of the Plan is attached hereto. Capitalized
terms used in this Agreement but not defined herein shall have the meanings
ascribed to such terms in the Plan, unless the context requires otherwise.

 
2.
Vesting. Except as otherwise provided in Paragraph 3 below, the Phantom Units
granted hereunder shall vest on the anniversary of the Grant Date as follows:

 


 
Anniversary of
 
Grant Date
 
Cumulative
 
Vested Percentage
 
prior to 2nd anniversary
 
0%
 
on 2nd anniversary
 
50%
 
on 3rd anniversary
 
100%
 



 
Upon vesting of a Phantom Unit, the amount credited to your tandem DER account
with respect to such Phantom Unit shall also vest. If a Phantom Unit is
forfeited, the amount credited to your tandem DER account with respect to such
Phantom Unit shall be similarly forfeited.
 
3.
Events Occurring Prior to Full Vesting.

 

 
(a)
Death, Disability or Retirement. If your employment with the Partnership or an
Affiliate terminates as a result of your death, a disability that entitles you
to benefits under the Partnership’s or an Affiliate’s long-term disability plan
or on or after you qualify for retirement, the Phantom Units then held by you
automatically will become fully vested upon such termination. As used herein,
“retirement” means your termination of employment on or after age 65 other than
for “cause,” as defined below, or your termination of employment other than for
cause, with the consent of the Committee, on or after reaching age 60.

 

 
(b)
Involuntary Termination for Cause. If your employment with the Partnership is
terminated by the Partnership other than for cause, the Phantom Units then held
by you automatically will become fully vested upon such termination. As used
herein, “cause” shall have the meaning set forth in the employment or engagement
agreement between a Participant and the Partnership or any Affiliate thereof, if
such an agreement exists and contains a definition of cause; otherwise cause
shall mean (1) conviction of the Participant for committing a felony under
federal law or the law of the state in which such action occurred, (2)
dishonesty in the course of fulfilling a Participant’s employment, engagement or
directorial duties, (3) willful and deliberate failure on the part of a
Participant to perform the Participant’s employment, engagement or directorial
duties in any material respect or (4) such other events as shall be determined
in good faith by the Committee. The Committee shall, unless otherwise provided
in an Award Agreement or employment agreement with the Participant, have the
sole discretion to determine whether cause exists, and its determination shall
be final.

 

 
(c)
Other Terminations. If your employment with the Partnership terminates for any
reason other than as provided in Paragraphs 3(a) and (b) above, all unvested
Phantom Units then held by you automatically shall be forfeited without payment
upon such termination.

 

 
(d)
Change of Control. All outstanding Phantom Units held by you automatically shall
become fully vested upon a Change of Control.

 
For purposes of this Paragraph 3, except to the extent provided otherwise by
Section 409A of the Code or regulations thereunder, “a termination of employment
with the Partnership” shall not include a change of status between any of the
following: an Employee or a Director of, or a Consultant to, the Partnership or
an Affiliate of the Partnership.
 
4.
Payment. As soon as administratively practicable after the date of the vesting
of a Phantom Unit, the Partnership or an Affiliate shall pay you an amount of
cash equal to the sum of the Fair Market Value of the Unit on the vesting date
and the vested amount then credited to your tandem DER account, less any taxes
the Partnership or the Affiliate is required to withhold from such payment.

 
5.
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 
6.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Partnership and upon any person lawfully
claiming under you.

 
7.
Entire Agreement. This Agreement constitutes the entire agreement of the parties
with regard to the subject matter hereof, and contains all the covenants,
promises, representations, warranties and agreements between the parties with
respect to the Phantom Units granted hereby. Without limiting the scope of the
preceding sentence, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect.

 
8.
Modifications. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both you and an
authorized officer of the General Partner.

 
9.
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 
BOARDWALK PIPELINE PARTNERS, L.P.
by its general partner, Boardwalk GP, LP
by its general partner, Boardwalk GP, LLC


By:_____________________________________
Name:___________________________________
Title:___________________________________


--------------------------------------------------------------------------------




